In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Covello, J.), dated March 1, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Even assuming that the surveillance digital video disk (DVD) which allegedly captured the incident at issue was not admissible into evidence, the defendants met their initial burden as the movants for summary judgment by demonstrating that the plaintiff’s injuries were proximately caused by a sudden and abrupt collision with another roller skater which could not have been prevented by any amount of supervision (see Surdi v Roco Realty Co., 272 AD2d 393 [2000]; Kleiner v Commack Roller Rink, 201 AD2d 462, 462 [1994]; Blashka v South Shore Skating, 193 AD2d 772 [1993]; Lopez v Skate Key, 174 AD2d 534 [1991]; see also Bleyer v Recreational Mgt. Serv. Corp., 289 AD2d 519; Vega v County of Westchester, 282 AD2d 738 [2001]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact. Florio, J.E, Goldstein, Luciano and Fisher, JJ., concur.